Case 1:19-cv-02337-AJN-SN Document 50 Filed 03/06/20 Page 1of1

RANNI Ge LAW FIRM

Attorney at Law

ADMITTED IN
NEWYORK, NEW JERSEY,
PENNEYLYANIA AND FLORIDA

By ECF
March 6, 2020

Honorable Sarah Netburn

U.S. District Courthouse
Southern District of New York
40 Foley Street, Courtroom 430
New York, New York 10007

Re: Teddy Volkswagen of the Bronx, LLC v. Phillip Demersky
Case No.: 1:19-cy-2337 (AJN) (SN)

Dear Judge Netburn:
As the Court is aware, our office represents the Defendant in the above action.

By Court Order dated February 27, 2020, the parties were directed to advise the Court on
the status of mediation.

The parties had participated in good faith settlement discussions outside of mediation.
However, we were unable to resolve this case. Defendant believed depositions and discovery
would narrow the issues. Consequently, mediation sessions were suspended with discovery now
to end on April 24, 2020.

The parties remain open to mediation but are very far apart regarding settlement.
However, the remaining discovery may resolve the factual issues upon which the parties remain
divided. As such, though Plaintiff continues to express an interest in conducting a mediation,
Defendant does not believe same will be productive given the factual disputes involved.

Please contact our office if there is any additional information or documentation that may
be helpful to the Court’s review. Thank you for your time, attention and consideration of this
matter.

Sincerely,

Joseph J. Ranww

Joseph J. Ranni

cc: Emanuel Kataev, Esq. (via ECF)

 

148 N. Main Street | Florida, NY 10921 ©  SiiSaeeeeeeepeeeeeeesenanannED

T: 845.651.0999 // F: 845.651.5111 // www.RanniLaw.com

 
